[ ,
( 
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE KYOCERA COMMUNICATIONS, INC.
and KYOCERA WIRELESS CORP.,
Petitioners.
Miscel1ane0us Docket No. 950
011 Petition for Writ of MandamuS to the United StateS
District Court for the Eastern District of Texas in case no.
09-CV-0203, Magistrate Judge J0hn D. L0ve.
ON PETlTION FOR WRIT OF MANDAMUS
ORDER
Up0n consideration of Fractus, S.A.'s opposed motion
for leave to file a su1'reply,
IT IS ORDERED THATZ
The motion is granted

of _
N0v 15.2u1o
David C. Doyle, Esq.
Max L. Tribble, Jr., Esq.
f
2
FOR THE COURT
iff
/s/ Jan Horbz-1135
Date Jan H0rba1y
C1erk
FILED
u.s.cez1RT or APPE/us ma
ms FEnERA1 csRcun
NOV 1 5 2010
.Wl fof
Cl.ERIl